                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     FINJAN, INC.,                                      Case No. 17-cv-05659-WHA (TSH)
                                  11                     Plaintiff,
                                                                                            DISCOVERY ORDER
                                  12               v.
Northern District of California
 United States District Court




                                                                                            Re: Dkt. Nos. 530, 532
                                  13     JUNIPER NETWORK, INC., et al.,
                                  14                     Defendants.

                                  15

                                  16          Pending before the Court are two joint discovery letter briefs, ECF Nos. 530, 532. The
                                  17   Court held a telephonic hearing on them this morning and now issues this order.
                                  18   A.     ECF No. 530
                                  19          1.        Sales and Revenue Information for the SRX Devices
                                  20          Finjan contends that Juniper should provide updated revenue information for the SRX
                                  21   devices used with Sky ATP, as well as revenue information for the SRX devices by themselves,
                                  22   since both are accused products. Specifically, Finjan requests the dates, revenues, customer
                                  23   identification numbers, and invoice/purchase order numbers for sales to customers that purchased
                                  24   the accused products and services. In the letter brief, Juniper appeared to argue that Finjan’s
                                  25   notice of claims to be tried, ECF No. 516, includes only the standalone SRX as an accused
                                  26   product, so revenue information for the SRX devices used with Sky ATP is no longer relevant.
                                  27   However, at oral argument Juniper clarified that if the ‘154 patent remains in the case, then SRX
                                  28   devices used with Sky ATP would remain relevant. Juniper does argue that producing updated
                                   1   revenue information for the SRX devices is premature because Judge Alsup has issued an order to

                                   2   show cause why judgment should not be entered against Finjan on the ‘154 patent, which if

                                   3   granted would remove the SRX as an accused product in the case. Further, Juniper contends that

                                   4   customer identification numbers and invoice/purchase order numbers are not responsive to

                                   5   interrogatory No. 16, which Finjan is moving to compel on.

                                   6          If Judge Alsup enters judgment against Finjan on the ‘154 patent, that will end Juniper’s

                                   7   discovery obligations with respect to that patent. However, until that event happens, the patent is

                                   8   still in the case, and Juniper is obligated to produce relevant discovery on it. Further, the close of

                                   9   fact discovery is less than a month away, ECF No. 536, so it is too late to call any fact discovery

                                  10   “premature.”

                                  11          However, the Court agrees with Juniper that Finjan is seeking in this motion some

                                  12   information that is not requested by interrogatory No. 16.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court ORDERS Juniper to provide updated revenue information for the

                                  14   standalone SRX device and the SRX device used with Sky ATP. Specifically, Juniper must

                                  15   provide the categories of information specified in interrogatory No. 16, which do not include

                                  16   customer identification numbers or invoice/purchase order numbers.

                                  17          2.      Convoyed/Derivative Sales
                                  18          Finjan moves to compel Juniper to produce revenue information concerning convoyed or

                                  19   derivative sales, that is, sales of non-accused products such as power cords and other accessories

                                  20   sold in bundles with the accused products, or customer support licenses for other products that

                                  21   customers must purchase in order to use the free version of Sky ATP. However, the Court agrees

                                  22   with Juniper that this information is not responsive to RFPs 31 or 122. RFP 31 asks for

                                  23   documents sufficient to show what products or services are sold, offered for sale, marketed or

                                  24   bundled with the accused products. It doesn’t ask for revenue information. And RFP 122 asks for

                                  25   documents sufficient to identify the revenues for customer support licenses, fees or service “for

                                  26   the Accused Products,” not for non-accused products bundled with them. Finjan’s motion to

                                  27   compel with respect to convoyed or derivative sales is DENIED.

                                  28
                                                                                          2
                                   1   B.        ECF No. 532
                                   2             Finjan requests an order compelling Juniper to install certain tools used for searching and
                                   3   analyzing source code on its source code review computer. Specifically, Finjan wants Juniper to
                                   4   install CLOC (which stands for “Count Lines of Code”) and certain functionality in the Cygwin
                                   5   package (Find, Sort, Uniq, Join, Xargs, Cat, WC, SED and SHA1SUM). Finjan states that these
                                   6   tools will allow it to analyze the source code more quickly and to provide a precise counting of
                                   7   source code lines that relate to the accused technology. In addition to facilitating its experts’
                                   8   review in general, Finjan argues that a more efficient way to count the lines of code associated
                                   9   with the accused functionality is relevant to damages because it may be relevant to the cost of
                                  10   developing the technology at issue. Finjan also asserts that this analysis may be relevant to
                                  11   assessing Juniper’s arguments concerning ways it could design around the patents, as well as to
                                  12   answering Juniper’s interrogatory asking why its proffered non-infringing alternatives are not
Northern District of California
 United States District Court




                                  13   viable.
                                  14             Juniper expresses doubt about Finjan’s relevance arguments, but that’s not the primary
                                  15   basis for its opposition. It argues, first, that the Stipulated Protective Order in this action, ECF No.
                                  16   149, was a highly negotiated and final agreement concerning Finjan’s access to Juniper’s source
                                  17   code. Juniper says the Protective Order itself specifies what review tools will be provided and that
                                  18   Finjan is not free to revisit this agreement. Second, Juniper contends that the tools Finjan seeks to
                                  19   use could potentially raise security concerns.
                                  20             The Court finds that Finjan has provided a satisfactory explanation for why the addition of
                                  21   these tools is relevant. The assertion that the tools would help its experts analyze the source code
                                  22   is itself a reasonable justification for the request. Further, counting of lines of code may also be
                                  23   relevant to damages and the viability of design-arounds.
                                  24             Juniper’s argument that the tools specified in the Protective Order were intended as a final
                                  25   list that cannot be revisited later does not pass muster. Paragraph 14.1 of the Protective Order
                                  26   states: “Nothing in this Order abridges the right of any person to seek its modification by the
                                  27   court in the future.” ECF No. 149 at 18. That is what Finjan is seeking now.
                                  28             At the oral argument the Court discussed with the parties Juniper’s security concerns,
                                                                                           3
                                   1   which need to be taken seriously. Juniper has started analyzing CLOC and represented that it

                                   2   could complete its security analysis within a week. Accordingly, the Court ORDERS Juniper to

                                   3   analyze CLOC for potential security concerns, including if they could be mitigated (for example,

                                   4   because the source code review computer is not connected to another computer or to the internet)

                                   5   within one week. If Juniper determines that the installation of CLOC does not pose security

                                   6   concerns that cannot be mitigated, it must install the tool on the source code review computer for

                                   7   Finjan’s use. If Juniper determines there are security concerns that cannot be appropriately

                                   8   mitigated, then within one week it must identify them to Finjan with as much specificity as

                                   9   possible. If Finjan disputes those concerns, the parties should promptly file a joint letter brief. At

                                  10   the oral argument, Finjan complained that this process introduces delay, which is of concern given

                                  11   that fact discovery closes in less than a month. However, the reason for this is that Finjan waited

                                  12   until May 29, 2019 to ask Juniper to install CLOC, so Finjan is primarily responsible for this
Northern District of California
 United States District Court




                                  13   delay.

                                  14            With respect to Cygwin, the Court agrees with Juniper that Finjan’s request is vague. The

                                  15   nine Cygwin functionalities that Finjan refers to in the letter brief do not correspond to any of the

                                  16   named Cygwin packages. Juniper is entitled to analyze any of the tools that Finjan requests to be

                                  17   put on the source code review computer to determine if they present security risks, but it cannot do

                                  18   that without a precise identification of what Finjan wants installed. At oral argument, Finjan

                                  19   stated it could identify the specific packages it wants installed in a day or two. Juniper was unsure

                                  20   how long it would for it to analyze those packages for security concerns, but thought it could

                                  21   likely do it in a week if the packages were not unduly complex. Accordingly, the Court ORDERS

                                  22   Finjan to specify to Juniper which Cygwin packages it wants installed within two days, and

                                  23   Juniper shall use best efforts to determine within one week if they present security concerns that

                                  24   cannot be mitigated, and so inform Finjan. If Juniper determines that some or all of the requested

                                  25   Cygwin packages do not pose security concerns that cannot be mitigated, it must install the non-

                                  26   problematic ones on the source code review computer for Finjan’s use. For any that Juniper

                                  27   determines do pose security concerns that cannot be appropriately mitigated, it must identify the

                                  28   concerns to Finjan with as much specificity as possible. If Finjan disputes those concerns, the
                                                                                         4
                                   1   parties should promptly file a joint letter brief. While the timing of this is getting close to the end

                                   2   of fact discovery, even as of the hearing this morning, Finjan had never specifically told Juniper

                                   3   which Cygwin packages it wants installed.

                                   4

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: June 20, 2019

                                   9
                                                                                                      THOMAS S. HIXSON
                                  10                                                                  United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
